Citation Nr: 0620601	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to September 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for an eye disability.

This matter was last before the Board in February 2005 when 
the claim on appeal was remanded for further development.  


FINDINGS OF FACT

The veteran's eye disability is not due to disease or injury 
incurred in service.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the veteran in January 2002, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim, as 
well as which evidence the Secretary will attempt to obtain 
and which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the January 2002 letter 
referred to above informed the appellant of information and 
evidence needed to substantiate and complete a claim of 
service connection.  Moreover, the appellant was generally 
advised to submit any evidence that would substantiate his 
claims.  Pelegrini, 18 Vet. App. at 121.  Furthermore, any 
possible deficiency with respect to the January 2002 letter 
has been cured by the issuance of a Statement of the Case 
dated in April 2003, which contained the standards for 
service connection, and subsequent readjudication of the 
veteran's claim.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Also, the January 2002 letter informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the appellant that it 
would obtain records in the custody of a Federal agency and 
that it would make reasonable attempts in assisting the 
appellant to obtain other records.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
provided with notice of the type of evidence to establish a 
disability rating or effective date for this disability.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As set forth below, the claim is denied; thus, any 
deficiency in the notice of downstream elements is rendered 
moot.  

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
RO obtained the veteran's service medical records and VA 
medical records.  The veteran has not indicated the presence 
of any outstanding private medical records or requested VA's 
assistance in obtaining the same.  VA has provided the 
veteran with a medical examination in furtherance of 
substantiating his claim.  

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  A refractive error of 
the eye is not a disease or injury within the meaning of the 
laws and regulations governing VA compensation.  38 C.F.R. § 
3.303(c) 2005.

38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to: fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317:  (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

Analysis

The veteran's service medical records are silent with respect 
to an eye disorder.  Furthermore, when the veteran was 
examined by VA in April 2002, the examiner diagnosed 
emmetropia, meaning a normal refractive condition of the eye.  
Pursuant to the Board's February 2005 remand, the veteran was 
afforded a medical examination in October 2005.  

At the October 2005 eye examination, the examiner diagnosed a 
chronic eye irritation, redness and strain problem with focus 
when reading as well as chronic dry eyes bilateral and mild 
blepharitis bilateral.  Examination also revealed a minimal 
refractive error.  With respect to the veteran's eye 
disorders (except for the refractive error) the examiner 
stated that it was more probable or as likely an allergic or 
allergy type problem and should have cleared after leaving 
the [Persian] Gulf area, assuming that the veteran's time in 
the [Persian] Gulf area was causing the veteran's eye 
problems.  The examiner also opined that a heavy lice 
infection could be the cause of the veteran's blepharitis.  
In closing, the examiner stated that the veteran's symptoms 
are so mild that it is more likely than not allergy related 
and would have cleared up by now if related to the veteran's 
period in the Persian Gulf.  The examiner found the veteran's 
eye condition to be related to a more recent exposure to an 
allergen.  

Service connection for an eye disability is not established.  
The veteran's refractive error is not a disability for VA 
purposes and he is thus not entitled to service connection 
therefor.  With respect to the veteran's chronic eye 
irritation, redness and strain problem with focus when 
reading as well as chronic dry eyes bilateral and mild 
blepharitis bilateral, service connection is not established 
because the only competent medical evidence indicates that 
these disorders are related to a more recent allergen 
exposure.  Accordingly, there being no in-service event, 
injury or disease and nexus thereof to the veteran's present 
eye disability, service connection cannot be established.  
The evidence clearly indicates that the veteran's eye 
disability was not incurred during active service in the 
Persian Gulf and the claim must be denied.  


ORDER

Entitlement to service connection for an eye disability is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


